Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are pending and subject to an election.  
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claim(s) 1-6, 7,  drawn to a  process for reducing biochemical oxygen demand (BOD) of a food or beverage processing effluent with a BOD and further  comprising the step of separating the process effluent with a BOD less than 500 mg/L from the reaction mass. C12P 7/02.

Group II,  1-6, 8-9,  drawn to a  process for reducing biochemical oxygen demand (BOD) of a food or beverage processing effluent with a BOD and further  comprising, comprising the step of separating the microorganisms from the reaction mass to create a biomass C12P 5/023.
These inventions are different or distinct for the following reasons.Inventions  I, II are unrelated. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case Inventions I, II,   belongs to different  method involving different  subject to produce different product.  

Species selection
 Claim 1 comprises different  metabolite species  of :
terpenoids, 
cannabinoids, 
cannabinoid producing enzymes, 
and 
alkaloids 
The above species   belong to compound having different structure and function. Applicant is required to elect one species, such applicant  may elect   terpenoids.
Claim 1 is generic.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected 
Invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) 
If one or more of the currently named inventors is no longer an inventor of at 
Least one claim remaining in the application. Any amendment of inventorship 
must be accompanied by a request under 37 CFR 1.48(b) and by the fee 



Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652